Citation Nr: 0215640	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  93-04 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for a disorder 
of the left thigh, established under the provisions of 
38 U.S.C.A. § 1151.  

(The issues of entitlement to an increased evaluation for a 
disability characterized as strain of the lumbar spine and 
pelvis, currently evaluated as 40 percent disabling; 
entitlement to increased compensation for a right upper 
extremity disorder initially established under the provisions 
of 38 U.S.C.A. § 1151, currently evaluated as 40 percent 
disabling; and of entitlement to a total disability rating 
due to individual unemployability, by reason of service-
connected disability (TDIU); will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions by the 
Providence, Rhode Island, RO.  First, a November 1992 rating 
decision (RD) denied an increased evaluation for the 
veteran's service-connected strain of the lumbar spine and 
pelvis disorder.  

Then, in a May 1995 RD, entitlement was established under 
38 U.S.C.A. § 1151, for compensation for a left thigh 
disorder.  The RO found, however, that the severity of the 
veteran's condition was noncompensable.  The veteran 
disagreed with this initial evaluation.  See generally 
Fenderson v. West, 12 Vet App 119 (1999).  

Next, entitlement to TDIU benefits was denied in a January 
1996 RD.  

Last, an increased evaluation for a right upper extremity 
disability, initially established under 38 U.S.C.A. § 1151, 
was denied in an August 1996 RD.  

The Board is undertaking additional development on the issues 
of entitlement to an increased evaluation for a disability 
characterized as strain of the lumbar spine and pelvis, 
currently evaluated as 40 percent disabling; entitlement to 
increased compensation for a right upper extremity disorder 
initially established under the provisions of 38 U.S.C.A. 
§ 1151, currently evaluated as 40 percent disabling; and of 
entitlement to a total disability rating due to individual 
unemployability, by reason of service-connected disability 
(TDIU); pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All relevant identified evidence necessary for an 
equitable disposition of the veteran's claim for increased 
compensation for a disorder of the left thigh, initially 
established under the provisions of 38 U.S.C.A. § 1151, 
currently evaluated as zero percent disabling, has been 
obtained.

2.  The veteran's less than 144 square inch (929cm) left 
thigh scar residual is manifested by subjective complaints of 
pain or numbness only.  

3.  A superficial scar, that is poorly nourished with 
repeated ulceration, or one that is unstable, is not shown.  

4.   A superficial, tender scar, that is also painful on 
objective demonstration, or a superficial scar that is 
painful on examination, is not shown.

5.  A scar that limits the function of the part affected is 
not shown.  


CONCLUSION OF LAW

The criteria for a compensable evaluation of the left thigh 
skin residuals of the veteran's triple bypass surgery have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
and 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5315 
(1997); 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.56, 4.73, 4.118; 
Diagnostic Codes 5315, 7803, 7804, and 7805 (2001); and 
Diagnostic Codes 7802, 7803, 7804, and 7805 (67 Fed. Reg. 
49,596-98 (August 30, 2002) (to be codified at 38 C.F.R. 
§§ 4.118.)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to compensation for a left thigh disorder, under 
the provisions of 38 U.S.C.A. § 1151, was established in a 
May 1995 RD.  Review of the claims file reveals that the 
veteran underwent 3 vessel coronary artery bypass graft in 
1991, and that shortly thereafter, he presented to a private 
local hospital with nosocomial infection and a non-healing 
saphenous vein graft abscess.  The RO found that although 
entitlement under the provisions of 38 U.S.C.A. § 1151 was 
established, the disorder was evaluated as zero percent 
disabling.  The veteran disagreed with that initial 
evaluation.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  In pertinent part, it includes an 
enhanced duty on the part of VA to notify a claimant of the 
evidence needed to substantiate a claim, 38 U.S.C.A. § 5103, 
and defines the obligation of VA with respect to its duty to 
assist the claimant.  38 U.S.C.A. § 5103A.  VCAA is 
applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 38 
U.S.C.A. § 5107, Historical and Statutory Notes (Effective 
and Applicability Provisions).

Regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
are now published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Although review of the clams file shows that the veteran 
initially failed to report to his scheduled January 1996 
local hearing, another local hearing was held on this issue 
in March 1996.  The veteran specifically denied medical 
treatment for this disorder at that local hearing.  
Nonetheless, he has been afforded multiple VA compensation 
and pension examinations.  His SMRs, VA treatment reports and 
other evidence have been associated with the claims folder.  
The RO sent the veteran a VCAA development letter, dated 
January 2002.  The veteran replied that although he had been 
treated at a VA facility for many years, the treatments did 
not help him, he still manifested pain, and he had been told 
that there was no cure for him.  No further outstanding 
evidence is noted.  

Thus, the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
considered his claim again in light of the new requirements, 
most recently in the May 2002 SSOC, and fully assisted him to 
the best of VA's ability.  Therefore, the Board determines 
that no further action on this question is necessary under 
the facts and circumstances of the instant case.  

The veteran contends that he manifests left thigh pain, 
numbness, and limitation of function that is due to his left 
thigh scar.  

Historically, the results of the March 1988 VA compensation 
and pension report of the veteran's spine revealed that he 
complained of low back pain which radiated into his left 
thigh and foot.  

In November 1991, the veteran underwent triple bypass surgery 
at a VA facility.  Subsequently, it was noted that he had a 
nonhealing area of the saphenous vein graft donor site.  Also 
in November 1991, he was admitted to a private facility with 
active sepsis.  A 4 by 5 centimeter abscess was drained at 
the incision site.  Multiple pathogens were identified.  

In January 1993, the veteran submitted a claim for 
compensation for the thigh residuals of this procedure, under 
the provisions of 38 U.S.C.A. § 1151. 

In January 1994, the veteran was afforded a VA compensation 
and pension examination.  The examiner noted the veteran's 
complaints of numbness and pains of his medial thigh.  On 
examination, the examiner found a 40 centimeter scar, which 
was nontender and not fixed.  The examiner also noted a loss 
of adductor thigh muscle over a 5 centimeter area in the 
middle of the scar, with a depression of loss of muscle of 
about 1 centimeter.  Range of motion of the knee was normal.  
The impression was status post infected wound of the medial 
left thigh, manifested by some anesthesia and loss of 
adductor muscle mass as described above.  The examiner 
further found that the problem was not significant enough to 
interfere with the use of the leg and the veteran only 
complained of some numbness and pain of no great 
significance.  No therapy was required.  

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
was established in a May 1995 RD, however, the RO found that 
the rate of compensation for this disorder was noncompensable 
under 38 C.F.R. § 4.73, Diagnostic Code 5315.  

The veteran testified at his requested local hearing before a 
local hearing officer at the RO in March 1996.  In essence, 
he averred that he manifested heavy aching left thigh pains, 
numbness, and left hip problems due to a 6 inch scar that was 
the residual of his 1991 operation.  The veteran also 
testified that he received no treatment for this disorder.  
The veteran's representative requested that a new VA 
compensation and pension examination be conducted.  

Subsequently, a VA compensation and pension examination was 
conducted in March 1996.  Subjectively, the veteran 
complained of upper thigh pain at the scar site when he 
walked.  Objectively, the examiner noted a harvest incision 
scar along the greater saphenous vein course midway between 
the knee and the groin of the left thigh, a part of which at 
one time was infected.  The scar was noted to be a little 
widened at that point, to about 2 centimeters.  There was a 
loss of subcutaneous tissue in that area, which left a 
depression in that area when felt, but that was not 
particularly depressed upon viewing.  Specifically, the 
muscular strength of the entire leg was normal.  There was no 
swelling of the foot or leg.  

The examiner specifically performed a tissue loss comparison, 
and found a very minor loss of subcutaneous fat.  No muscles 
were penetrated.  The examiner also noted the veteran's 
subjective complaints of tenderness on palpation of the scar, 
but found that "but there is really no reason for this to be 
so, and I am not sure that it is so."  There were no 
adhesions.  No damage to tendons.  No damage to bones, 
joints, or nerves.  Strength was normal in the quadriceps and 
sartorius.  The examiner again noted that the veteran 
reported pain when the area was touched, but specifically 
found that this was not very convincing.  Films of the area 
were unrevealing.  The diagnosis was status post incisional 
infection of the harvest site left thigh, healed with 
residual scar.  

In February 1999, the veteran was afforded an additional 
compensation and pension examination.  Objectively, muscle 
strength in the lower extremities was symmetrical.  The 
examiner stated that examining the strength testing in the 
left leg was difficult, in essence, due to the veteran's 
following of directions.  However, the examiner did note that 
there was no calf or thigh wasting, one side compared to the 
other.  The examiner also found that examination of the left 
knee and ankle were normal, and that there was no pain with 
hip motion.  The scar was a 30 inch by 1/4 of an inch clean and 
well healed scar of the left groin to mid calf.  The scar was 
also devoid of keloid formation or undue sensitivity.  

In March 2000, the veteran was afforded a VA peripheral 
nerves compensation and pension examination.  The examiner 
noted that there was no evidence of a neurological disease.  

In October 2001, the veteran was afforded a VA muscles 
compensation and pension examination.  Subjectively, the 
veteran reported that his entire leg was numb, and that he 
had to remove his shoe because his foot hurt.  Objectively, 
the examiner noted that the veteran had a full length harvest 
incision scar over the left lower extremity.  The entire scar 
was virtually invisible.  The central portion of the scar was 
about a centimeter wide and it was depressed to the extent of 
a centimeter.  The examiner explained that this evidence 
indicated that the veteran had an infection at that site, and 
noted that there was a loss of subcutaneous tissue.  However, 
the examiner also specifically found that this type of 
infection had never entered the adductor muscle group in his 
experience, and that in his opinion, there was not a 
connection.  The examiner also opined that there was no 
adductor atrophy.  

In specific response to requests from the RO, the examiner 
expanded that there was no evidence of adductor atrophy, as 
the right thigh at that point was 50 centimeters around and 
the left thigh was 52 centimeters.  Although the adductor 
muscle group was almost impossible to stress, the examiner 
felt that it was intact.  The examiner also noted that the 
veteran's foot pain would not be connected in any way with 
the incision.  Similarly, the leg numbness could not be 
connected in any way with this incision.  The examiner opined 
that the thigh wound had never interfered with the activities 
of daily living.  Additionally, after reviewing x-rays, which 
the examiner found to be normal, and examining the veteran's 
back, the examiner also found that there were past references 
to anesthesia in the record, but found that this was local, 
and confined to the incision.  Further, the examiner found 
that this would be fully expected and would not be considered 
an abnormality.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2.  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating, as is the case here, the 
appropriateness of separate ratings for separate periods of 
time based on the facts founds should be considered, a 
practice known as "staged" ratings.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).

Additionally, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
instance, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, see 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), and upon 
review of the pertinent clinical evidence of record, the 
Board finds, for the reasons and bases explained below, that 
the great weight of the evidence reveals that the veteran's 
residual left thigh scar disorder is most appropriately 
evaluated under the criteria for the evaluation of skin 
conditions, found at 38 C.F.R. § 4.118, specifically, 
Diagnostic Code 7805.  

The Board notes that the RO initially, in the May 1995 RD, 
evaluated the veteran's disorder under the criteria 
applicable to muscle disorders, found at 38 C.F.R. § 4.73, 
and in particular, Diagnostic Code 5315, which contemplates 
disabilities of Muscle Group XV.  Although the pertinent 
evidence of record at that time supported such a finding, 
significant probative evidence since that initial assignment 
shows only that no such muscle disability is manifested.  
Instead, it is clear that the veteran has lost approximately 
one centimeter of subcutaneous fat, as a result of the 
partial infection of his harvest incision scar along the 
greater saphenous vein course midway between the knee and the 
groin of the left thigh.  The Board bases this conclusion not 
only on the great weight of the evidence collected subsequent 
to the initial 1994 VA examination report, but also on the 
fact that the March 1996 VA examination, performed at the 
veteran's request after his hearing testimony, took his 
specific complaints into consideration, and performed a more 
detailed muscle and tissue loss comparison.  

Thus, the Board determines that the evidence demonstrates 
that the veteran's residual scar disability is most 
appropriately evaluated under 38 C.F.R. § 4.118.  See 
38 C.F.R. § 4.14.  

The Board notes that the rating schedule relating to 
disabilities of the skin was recently modified, effective 
August 30, 2002.  Specifically, in addition to Diagnostic 
Code 7805, which remains unchanged, the new criteria provide 
for a 10 percent evaluation for superficial scars (other than 
head, face, or neck scars), that do not cause limited motion, 
but have an area or areas of 144 square inches (929 sq. cm.) 
or greater (DC 7802); or for superficial, but unstable scars 
(DC 7803) (noting that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar); or for a superficial scar that is painful on 
examination (DC 7804).   

However, the Board has considered both the new and the old 
governing criteria and finds that there has been no 
substantive change in that law that would affect the 
veteran's claim in the instant case.  See VAOPGCPREC 3-2000 
(April 10, 2000).

A careful review of the record shows only that the veteran's 
left thigh scar residual includes a slight depression, either 
on palpation or viewing.  However, as indicated above, there 
is no evidence of a poorly nourished scar with repeated 
ulceration, a scar that is superficial, tender and painful on 
objective demonstration, or of a scar that limits the 
function of any part.  Thus, compensable ratings under the 
old criteria enumerated at 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, or 7805 (2001) are not warranted.  

On repeated examination, the veteran's scar was described as 
well healed, nontender, and with no adhesions.  Function was 
not limited.  No keloid formation was manifested, nor was 
swelling.  Although the veteran complained of pain, the 
examiners specifically found no clinical evidence to support 
the subjective complaints on examination.  The Board finds 
their examination reports thorough, detailed, informed and 
persuasive.  

Although the veteran's hearing testimony has been considered, 
the Board must point out that the veteran has not 
demonstrated that he has any medical expertise or knowledge 
sufficient to render him capable of providing a medical 
diagnosis or opinion.  

Thus, as there is also no evidence of a compensable 
evaluation under the recently revised criteria found at 
Diagnostic Codes 7802, 7803, or 7804, neither set of criteria 
is more favorable to the veteran, and no further action on 
this question is warranted.  

Last, the Board notes that effective July 3, 1997, during the 
pendency of this claim, the Rating Schedule for Muscle 
Injuries, was amended and revised.  62 Fed. Reg. 30235-30240 
(June 3, 1997).  Assuming, for the sake of argument only, 
that the veteran at one time had a muscle injury, the Board 
also determines that as there was, and is, no disability to 
the bones, joints, and nerves, muscle or tendon damage; or 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination or uncertainty of 
movement; in brief, that there was no appreciable disability 
to be evaluated under 38 C.F.R. § 4.73, at any time.  In any 
event, in the instant case, the Board has considered both the 
new and the old governing criteria and finds that there has 
been no substantive change in that law that would affect the 
veteran's claim.  See VAOPGCPREC 3-2000 (April 10, 2000).

Since as explained above, there is no clinical evidence of 
any functional loss, the Board sees no basis for assigning a 
higher evaluation for the disability under the provisions of 
38 C.F.R. § 4.40, which refer to disability due to lack of 
normal endurance and provide for a rating to be based on 
functional loss due to pain.  Similarly, since the clinical 
evidence on file does not show weakness, fatigability, or 
incoordination, the provisions of 38 C.F.R. § 4.45, which 
involve these manifestations of disability of a joint, do not 
provide a basis for assigning a higher evaluation for this 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thus, the Board determines that the preponderance of the 
evidence is against the claim for a compensable rating for a 
left thigh scar disorder, established under the provisions 
38 U.S.C.A. § 1151, during the entire appeal period, that the 
benefit of the doubt rule is therefore not for application, 
and that the claim is denied.  


ORDER

Entitlement to a compensable evaluation for a disorder of the 
left thigh, initially established under the provisions of 
38 U.S.C.A. § 1151, is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

